Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action.  


Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over “AKASAKA” et al., JP 2003232972“ and further in view of ” Okada” et al., JP2007-279226”. 
With regard to claim 4, Akasaka teaches an optical fiber ribbon (see figs. 1-13 and translation provided in the prior parent application 15/401374), comprising: 
three or more optical fibers arranged in parallel (see at least figs. 1, 8 and 11), wherein a gap is defined between each adjacent two optical fibers 1 of the three or more optical fibers (see at least fig. 11 defining gaps between the fibers of the ribbon in figs. 1 or 8);

    PNG
    media_image1.png
    81
    333
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    146
    249
    media_image2.png
    Greyscale

 connecting portions filling resin into the gaps between each adjacent two optical fibers and intermittently connecting the adjacent two optical fibers both in length and width directions of the adjacent two optical fibers (clearly shown in at least fig. 1, also see figs. 8 and 11 with resin filled in the gap between the adjacent two optical fibers); wherein at least one of the connecting portions has at least one outer surface which is positioned on a line connecting contact points of the adjacent two optical fibers (shown in at least fig. 11a).   
However, Akasaka is silent on the above ‘at least one of the connecting portions 2 has at least one outer surface which is positioned on a line connecting contact points of the adjacent two optical fibers’ when placed on a horizontal surface.  


    PNG
    media_image3.png
    234
    296
    media_image3.png
    Greyscale

Okada teaches an optical fiber ribbon with three or more optical fibers arranged in parallel in which when at least one of the connecting portions has at least one outer with one or more connecting portions that has at least one outer surface which is positioned on a line connecting contact points of the adjacent two optical fibers when placed on a horizontal surface that is clearly taught by Okada’s optical fiber arrangement shown in Fig. 2A in order to provides easily positioning, and identification of the optical fibers in the ribbon, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) 

Regarding the dependent claims 5-13, the combinational teachings of Akasaka and Okada are incorporated herein with analogous motivation as follows: 
Regarding claim 5, Okada further teaches: wherein the at least one of the connecting portions has two opposing outer surfaces, each of which is positioned on a line connecting contact points of the adjacent two optical fibers when placed on a horizontal surface (clearly shown in fig. 2A).   
6. (Previously Presented) The optical fiber ribbon of claim 4, wherein each of the three or more optical fibers has an outer diameter of less than or equal to 220 microns (see the translation, each optical fiber having dimeter between 60-100 microns and such diameter is also extremely conventional).  
With regard to claim 7, however, the combination do not teach not explicitly teach, wherein each of the three or more optical fibers comprises a colored layer, the colored layer being an outermost layer of the optical fiber. Nonetheless, such limitation 
   Regarding claim 8, Okada further teaches, wherein a length of each connecting portion is less than a length of each neighboring unconnected portion along the length direction (clearly shown in figs. 1, 3).      
9. (Previously Presented) The optical fiber ribbon of claim 4, wherein a distance along the width direction between centers of the adjacent two optical fibers is 250 microns with a margin of plus or minus 30 microns (see translation the optical fibers having outer cladding dimeter of 60 to 100 microns, while if the optical fibers are coated then each fiber diameter is 200 microns or less and thus the length/pitch between the  centers of the optical fibers would be about 200 microns—200/2=100 micron radius—noting also that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).  

    PNG
    media_image4.png
    393
    689
    media_image4.png
    Greyscale

With regard to claim 10, Akasaka explicitly is silent on wherein none of the connecting portions are not located on the same line in the ribbon width direction as the offset position from the other connecting portion in the ribbon longitudinal direction. Such limitation though can be arguably obvious arrangement of parts by an ordinary skilled in the art, nonetheless, for it appears that such limitation is taught by Okada that is clearly shown in at least fig. 1 and 12a).  
Regarding claims 11-13, Okada further teaches wherein the optical fiber ribbon housed in the optical fiber cable is rolled/folded in the ribbon width direction or folded in the ribbon width direction (see at fig. 4); an optical fiber cable comprising the optical fiber (see fig. 4); wherein the optical fiber ribbon is rolled in the ribbon width direction or folded in the ribbon width direction (shown in fig. 4, the same as applicant).

With regard to claim 14, Akasaka teaches an optical fiber cable (see Technical field of invention, last three lines in which the optical ribbon can be made into/placed in a cable; note also that it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).) comprising: 
an optical fiber ribbon (see figs. 1-13 and translation provided in the prior parent application 15/401374), comprising: 
three or more optical fibers arranged in parallel (see at least figs. 1, 8 and 11), wherein a gap is defined between each adjacent two optical fibers 1 of the three or more optical fibers (see at least fig. 11 defining gaps between the fibers of the ribbon in figs. 1 or 8);

    PNG
    media_image1.png
    81
    333
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    146
    249
    media_image2.png
    Greyscale

 connecting portions filling resin into the gaps between each adjacent two optical fibers and intermittently connecting the adjacent two optical fibers both in length and width directions of the adjacent two optical fibers (clearly shown in at least fig. 1, also see figs. 8 and 11 with resin filled in the gap between the adjacent two optical fibers); wherein at least one of the connecting portions has at least one outer surface which is positioned on a line connecting contact points of the adjacent two optical fibers (shown in at least fig. 11a).   
However, Akasaka is silent on the above ‘at least one of the connecting portions 2 has at least one outer surface which is positioned on a line connecting contact points of the adjacent two optical fibers’ when placed on a horizontal surface.  


    PNG
    media_image3.png
    234
    296
    media_image3.png
    Greyscale

Okada teaches an optical fiber ribbon with three or more optical fibers arranged in parallel in which when at least one of the connecting portions has at least one outer with one or more connecting portions that has at least one outer surface which is positioned on a line connecting contact points of the adjacent two optical fibers when placed on a horizontal surface that is clearly taught by Okada’s optical fiber arrangement shown in Fig. 2A in order to provides easily positioning, and identification of the optical fibers in the ribbon, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) 

Regarding the dependent claims, the combinational teachings of Akasaka and Okada are incorporated herein with analogous motivation as follows: 
Regarding claim 15, Okada further teaches: wherein the at least one of the connecting portions has two opposing outer surfaces, each of which is positioned on a line connecting contact points of the adjacent two optical fibers when placed on a horizontal surface (clearly shown in fig. 2A).   
16. (Previously Presented) The optical fiber ribbon of claim 14, wherein each of the three or more optical fibers has an outer diameter of less than or equal to 220 microns (see the translation, each optical fiber having dimeter between 60-100 microns and such diameter is also extremely conventional).  
With regard to claim 17, however, the combination do not teach not explicitly teach, wherein each of the three or more optical fibers comprises a colored layer, the colored layer being an outermost layer of the optical fiber. Nonetheless, such limitation 
   Regarding claim 18, Okada further teaches, wherein a length of each connecting portion is less than a length of each neighboring unconnected portion along the length direction (clearly shown in figs. 1, 3).      
19. (Previously Presented) The optical fiber ribbon of claim 14, wherein a distance along the width direction between centers of the adjacent two optical fibers is 250 microns with a margin of plus or minus 30 microns (see translation the optical fibers having outer cladding dimeter of 60 to 100 microns, while if the optical fibers are coated then each fiber diameter is 200 microns or less and thus the length/pitch between the  centers of the optical fibers would be about 200 microns—200/2=100 micron radius—noting also that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).  

    PNG
    media_image4.png
    393
    689
    media_image4.png
    Greyscale

With regard to claim 20, Akasaka explicitly is silent on wherein none of the connecting portions are not located on the same line in the ribbon width direction as the offset position from the other connecting portion in the ribbon longitudinal direction. Such limitation though can be arguably obvious arrangement of parts by an ordinary skilled in the art, nonetheless, for it appears that such limitation is taught by Okada that is clearly shown in at least fig. 1 and 12a).  
Regarding claims 21/22, Okada further teaches wherein the optical fiber ribbon housed in the optical fiber cable is rolled/folded in the ribbon width direction or folded in the ribbon width direction (see at fig. 4); 

Response to Argument
Applicant's arguments filed on 7/30/21, have been considered but are not persuasive. 
Applicant asserts that ‘he Office concedes that Akasaka fails to disclose the connection portions having an outer surface which is positioned on a line connecting contact points of the adjacent two optical fibers when placed on a horizontal surface. The Office attempts to cure this deficiency by combining Akasaka with Okada, contending that FIG. 2A of Okada teaches the conceded. Then the applicant continues.. hat is, FIG. 2A of Okada does not disclose "a gap is defined between each adjacent two optical fibers" and "connecting portions filling resin into the gap between each adjacent two optical fibers". Okada only contemplates resin in a gap between the optical fibers 3 in FIGS. 2F-2H. In the embodiments depicted in FIGS. 2F-2H of Okada, the connecting portion 5 does not have an outer surface positioned on a line connecting contact points of the adjacent optical fibers when placed on a horizontal surface. Thus, clearly the claimed feature of "wherein 
 5 The examiner responds that the rejection is not based on a single reference, but a combinational references in an analogous art would have been obvious in modifying an element or/or functionality of a device such as an optical fiber ribbon arrangement as it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the art in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA 1969), and that it must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).




THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883